COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                     ORDER ON MOTION FOR EN BANC RECONSIDERATION


Cause number and style:     01-15-00393-CR;
                            Christopher Ernest Braughton v. State of Texas

Date motion filed:          May 16, 2017

Party filing motion:        Appellant, Christopher Ernest Braughton


     A majority of the justices of the Court have voted to deny appellant’s motion for en
banc reconsideration. It is ordered that the motion is denied.

     Jennings, J., dissenting from the denial of en banc reconsideration.

      Keyes, J., dissenting from the denial of en banc reconsideration for the reasons stated
in her dissenting opinion.

Judge’s signature: /s/ Harvey Brown
                     Acting for the En Banc Court*

Date: July 20, 2017



*En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, and Lloyd.